DETAILED ACTION
Claims 21-38 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 21-38, under Step 2A claims 21-38 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 21 as representative, claim 1 recites: A non-transient computer program product adapted to be executed in at least one server having at least one processor and stored in a non-transient memory, the non-transient computer program product comprising: programmatic instructions that, when executed by the at least one server, generate data representative of a first graphical user interface, wherein said first graphical user interface comprises an option to purchase a video game without further comprising an option to specify one gaming platform of more than one gaming platforms for the video game; programmatic instructions that, when executed by the at least one server, transmit the data to a first plurality of client devices such that each of said first plurality client devices receives said data and generates the first graphical user interface; programmatic instructions that, when executed by the at least one server, receive data representative of at least one user's selection to purchase the video game; programmatic instructions that, when executed by the at least one server, store data representative of the at least one user's selection to purchase the video game in a non-transient memory; programmatic instructions that, when executed by the at least one server, generate data representative of a second graphical user interface based on the data representative of the at least one user's selection to purchase the video game, wherein the second graphical user interface comprises a request to select one gaming platform of the more than one gaming platforms for the video game; programmatic instructions that, when executed by the at least one server, transmit the data representative of the second graphical user interface to a second plurality of client devices within a predefined period of time before a release date for the video game such that each of said second plurality of client devices receives data representative of the second graphical user interfaces and generates the second graphical user interface; programmatic instructions that, when executed by the at least one server, receives data representative of at least one user's selection of the one gaming platform of the more than one gaming platforms for the video game; and programmatic instructions that, when executed by the at least one server, cause the video game selected via the first graphical user interface and based on the at least one user's selection of the one gaming platform of the more than one gaming platforms for the video game to be delivered to the at least one user.     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to “enable users to pre-order products.” Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 21 recites additional elements, including at least one processor, memory, a server, and a plurality of client devices. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 21 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 21 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 21 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 22-29 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 21. Thus, each of claims 22-29 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 22-29 do not set forth further additional elements. Considered both individually and as a whole, claims 22-29 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 22-29 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 30-38 are parallel, i.e. recite similar concepts and elements, to claims 30-38, analyzed above, and the same rationale is applied.
In view of the above, claims 21-38 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claims 21-38 are additionally directed to a computer program product that can include “signals” and “carrier waves.”  Signals are not a statutory type of storage media.  The Office recommends amending the claims so that they only recite tangible, non-transitory media.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,861,079 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same steps and functionality despite being different statutory classes.

Allowability over the Prior Art
The following is an examiner’s statement of reasons for allowability over the prior art: Roberts et al., US PG Pub 2011/0138412 A1, teaches methods and systems for providing enhanced content associated with a media content instance available for purchase but does not teach that the media/video game product is delivered based on the subsequent selection of additional attributes and that a user does not have the ability to select those options via the first graphical user interface sent to the user.
Posokhow et al., US PG Pub 2006/0247976 A1, teaches an online media store that supports pre-ordering of digital media assets but does not teach an option to purchase a video game/media without further comprising an option to specify one platform of more than one platforms.
Non-patent literature Lu, Wen-Cheng et al., teaches the stage-by-stage preorder platform strategies taking online pre-ordering catering platforms for example but does not teach without further comprising an option to specify one platform of more than one platforms.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625